Case: 17-40270      Document: 00514209518         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40270                                FILED
                                  Summary Calendar                        October 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ROCHA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-132-1


Before JONES, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Jorge Rocha was convicted of and sentenced for
assaulting a federal officer by contact and infliction of bodily injury, in violation
of 18 U.S.C. § 111(a)(1) and (b), and possession with intent to distribute 50
grams and more of methamphetamine and 500 grams and more of a mixture
and substance containing a detectable amount of methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2. Rocha appeals


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40270    Document: 00514209518    Page: 2    Date Filed: 10/25/2017


                                No. 17-40270

his methamphetamine possession conviction on two related grounds.            He
asserts that the Government failed to meet its obligation to prove that he had
knowledge of the type and quantity of controlled substance involved in his
offense. In the alternative, Rocha asserts that the jury instructions were
deficient because they did not require that the jury find that he knew the type
and quantity of controlled substance that he possessed.
      As Rocha concedes, his arguments are foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of drug type and quantity as an element of a
§ 841 drug offense.
      Accordingly, Rocha’s motion for summary disposition is GRANTED, and
the judgment is AFFIRMED.




                                      2